DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 13-30. Claims 17-30 were previously withdrawn. Claims 13 and 15 were amended in the response filed 6/28/2021.

Claim Objections
Claim 13 is objected to because of the following informalities: the amended limitation at lines 22-25 recites the same amended limitations at lines 10-13 (i.e. “said first electrode comprising composite galvanic electrodes constructed by stacking layers with ultralow resistance connection to cell terminals through immobilized cohesive galvanic membranes”). Either a) one of these sections should be removed to eliminate the redundancy, or b) the latter section at lines 22-25 should be amended to “said second electrode”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischel (US 2012/0082873) in view of Shiepe (US 2001/0050234) and Galande et al. (US 2015/0104714).
claim 13, Fischel discloses a cross-flow electrochemical cell for producing electricity, incorporating a means for cross-flow pumping electrolyte through both anode and cathode electrodes in the same direction to achieve markedly higher discharging charging current (abstract). The electrodes are porous ([0156]) and have faradaic materials in the scaffolding ([0160]).
While Fischel teaches an electrochemical cell including porous cathodes and anodes in a defined space such that it is considered the electrodes have fluid permeable channels for electrolyte to flow through, Fischel does not explicitly disclose the dimensions of the electrodes, namely a first electrode Is an inner cylindrical electrode having an annulus having defined axial length, a second electrode is an outer cylindrical electrode of having an annulus having axial length equal to that of the inner cylindrical electrode, an interior circular cylindrical surface having a radial dimension greater than the radial dimension of the inner cylindrical electrode’s exterior surface and an exterior cylindrical surface, wherein the outer cylindrical electrode is positioned exterior to the inner electrode to define a gap between the exterior surface of the inner electrode and the interior surface of the outer cylindrical electrode wherein the respective circular cylindrical surfaces share congruent axes.
Shiepe discloses an electrochemical cell system where an MEA is provided within a vessel wherein the electrodes of the MEA are tubular (that is, having a first electrode with an inner cylindrical surface and an exterior circular cylindrical surface, and a second electrode having an interior circular cylindrical surface having a radial dimension greater than the radial dimension of the inner cylindrical electrode’s exterior surface, wherein the outer cylindrical electrode is positioned exterior to the inner electrode to define a gap between the exterior ([0015]). Because Shiepe teaches that the electrodes are part of the MEA, it is considered that both electrodes have the same axial length (see Fig 3, [0015]). While Shiepe teaches the MEA is for a PEMFC with a hydrogen electrode 36 [first/inner cylindrical electrode] and an oxygen electrode 38 [second/outer cylindrical electrode] ([0015]), Shiepe teaches that this configuration can applied to all types of electrochemical cells, using different reactants and/or different electrodes with different flows and reactions ([0013]). Shiepe teaches this arrangement [having an inner electrode and an outer electrode] enables space on the corresponding electrode for storing fluid via storage areas 42,44 ([0014]). Shiepe teaches this configuration the need for external pumps and external storage areas [tanks] is minimized ({0014]). However, Shiepe teaches that external pumps and external storage areas can be still be used ([0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tubular fuel cell configuration (with one inner cylindrical electrode and one outer cylindrical electrode) taught by Shiepe as the electrode and fuel cell configuration of Fischel for the purpose of reducing the need [size] for external storage areas for electrolyte/reactants. One of ordinary skill in the art would accomplish this by making one electrode (either the anode or cathode) be the center with the other electrode (the other of the anode or cathode) surrounding it in a cylindrical fashion. In addition, because Shiepe teaches this configuration can be used with different types of electrochemical cells with different reactants, electrolytes and flows ([0014]), one of ordinary skill would have a reasonable expectation of success.
([0046]-[0047]), modified Fischel does not explicitly disclose wherein said first [and/or second] electrode comprising composite galvanic electrodes construed by stacking layers with ultralow resistance connection to cell terminals through immobilized cohesive galvanic membranes.
Galande discloses a method of forming electrodes having a three-dimensional current collector layer (abstract). As seen in Figures 3C-4B and 6, electrode layers [of the same polarity] are separated by three-dimensional current collector layers [reads on ultralow resistance connection]. Galande teaches that by adding multiple layers of electrodes with three-dimensional current collectors allows for the increase of power density without reducing energy capacity, or vice versa ([0031]-[0032] and [0034]). The formed electrodes have reduced electrical resistance and thermal resistance ([0011]-[0012]). In addition, Galande teaches that the teachings can be used in multilayer energy storages devices, including, without limitation, capacitors, super capacitors, batteries, hybrids thereof, and combinations thereof ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple layers of electrodes separated by three-dimensional current collectors as taught by Galande with the cathode [and/or anode] of modified Fischel for the purpose of increasing power density without reducing energy capacity, and having reduced electrical and thermal resistance.
(see Fig 6), and thereto the cell terminals, the combination meets the claim limitations.
Regarding claim 14, modified Fischel discloses all of the claim limitations as set forth above. Shiepe teaches storage areas 42,44 formed on inner side of the inner electrode and the outer side of the outer electrode (see Fig 3, [0021]-[0022]); thus meeting the limitations of an inner electrode electrolyte chamber defined by a central volume adjacent an interior surface of the inner cylindrical electrode and an outer electrode electrolyte chamber volume defined by the space adjacent an exterior surface of the outer cylindrical electrode formed by a spaced apart container wall encasing the entire exterior surface of the outer cylindrical electrode.
Regarding claim 15, modified Fischel discloses all of the claim limitations as set forth above. Fischel teaches that each of the electrodes comprise galvanic material ([0248]) in a highly conductive scaffold ([0091]) wherein a first electrode is of one polarity and a second electrode of an opposite polarity ([0248]). Galande teaches a stack of the same polarity electrodes with three-dimensional current collectors (Fig 6), and all the electrodes of the cathode function electrochemically with a single polarity and all the electrodes of the anode function electrochemically with a single polarity. It is noted that the limitation of the anode or cathode being the inner cylindrical electrode and the other of the anode or cathode being the outer cylindrical electrode is satisfied because Fischel teaches only two types of electrodes (anode and cathode) and they are used in pairs (one cathode with one anode) such that they are of opposite polarities.
claim 16, modified Fischel discloses all of the claim limitations as set forth above. Fischel teaches that liquid electrolyte flows through in a closed loop sequentially through both electrodes (see Fig 1A).

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACOB BUCHANAN/             Examiner, Art Unit 1725

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725